          Case 4:19-cv-01445-MWB Document 11 Filed 07/28/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ERIC WHEELER,                                           No. 4:19-CV-01445

                 Petitioner,                                (Judge Brann)

         v.

    WARDEN USP CANAAN,

                Respondent.

                                           ORDER
                                        JULY 28, 2020
        Petitioner Eric Wheeler filed a petition for a writ of habeas corpus under 28
U.S.C. § 2241 regarding the loss of good time credit pursuant to prison disciplinary
proceedings.1 On April 27, 2020, Magistrate Judge William I. Arbuckle issued a
Report and Recommendation recommending the denial of the petition. No timely
objections were filed. Where no objection is made to a report and recommendation,
this Court will review the recommendation only for clear error.2 Regardless of
whether timely objections are made, district courts may accept, reject, or modify—
in whole or in part—the findings or recommendations made by the magistrate judge.3
Upon review of the record, the Court finds no clear error in Magistrate Judge
Arbuckle’s conclusion that the petition should be denied. Consequently, IT IS
HEREBY ORDERED that:

        1.     The Report and Recommendation (Doc. 8) is ADOPTED.


1
    See Petition for a writ of habeas corpus (ECF No. 1).
2
    FED. R. CIV. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
3
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                  1
 Case 4:19-cv-01445-MWB Document 11 Filed 07/28/20 Page 2 of 2




2.   Petitioner Eric Wheeler’s Petition for a writ of habeas corpus (Doc. 1)
     is DENIED.
3.   The Clerk of Court is directed to CLOSE this case.


                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 2
